Citation Nr: 1805258	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel
	

INTRODUCTION

The Veteran served on active Duty with the United States Army from March 1989 to August 1989, October 1990 to May 1991, and September 2002 to August 2004.

The Veteran's appeal comes before the Board of Veteran's Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's representative has not been afforded an opportunity to provide an appellate brief.  However, this decision represents a full grant of benefits.  Therefore, there is no prejudice to the Veteran in proceeding with a decision.  


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's current GERD with hiatal hernia is related to his active duty service.


CONCLUSION OF LAW

The Veteran's GERD with hiatal hernia was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Further, when a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

At present, the Veteran claims entitlement to service connection for GERD with hiatal hernia.  As evidence of the in-service occurrence, the Veteran has submitted his own lay statements, and numerous buddy statements, indicating he began experiencing symptoms of GERD during his period of active service.  In approximately October 1991, the Veteran stated he began experiencing near daily heartburn, nausea, indigestion, regurgitation of food, and intermittent constipation and diarrhea.  The Veteran is competent to report symptoms observable to a layperson, e.g., flare-ups of indigestion and nausea; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

The Veteran also received a formal clinical diagnosis of GERD in August 2005, shortly after his discharge from active duty, from Lexington, Kentucky Veteran's Affairs Medical Center (VAMC). In light of this evidence, the Board finds the Veteran's reports off an in-service onset of GERD to be credible.

Further, following a February 2012 VA GERD examination, the Veteran was diagnosed with GERD, with persistently recurrent epigastric distress, pyrosis, reflux, and regurgitation.  In determining an etiology of the Veteran's GERD, the VA examiner noted:
     
In review of [the Veteran's] [claims] file, past and present medical records, medical literature, and this Veteran's GERD with hiatal hernia is at least as likely as not related to his recent military service.  According to medical records, he began seeking medical care for GERD in 2005 within a year of his last deployment.  In addition, his condition has been well documented by UGI and EGD and he has been receiving ongoing care since 2005 at the VAMC.

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs in favor of the claim of service connection for GERD with hiatal hernia.


ORDER

Entitlement to service connection for GERD with hiatal hernia is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


